By the Court,

Savage, Ch. J.
The defendants move in arrest, on the ground that there was no joint cause of action ; that each party plaintiff was entitled to his separate action for his moiety of the rent. The rule laid down by Chitiy is this: where the contract was made with several, if their legal interest were joint, they must all join in an action for the breach of the *374contract.. But where the legal interest and cause of action of covenantees is several, each may sue separately for his particular damages, although the words of the covenant are joint only ; and in case of a joint interest, if two out of three parties have been paid their shares, the third may, in respect of such severance, sue alone for his proportion. 1 Chitty’s Pl. 5 to 7, citing Cro. Eliz. 729; 2 Mod. 82; Salk. 444; Ld. Raym. 340; 1 Saund. 153, 4, n. 1; 1 East, 497, 501. Without an examination of the cases referred to, it seems to me the principle is not applicable here. It appears from the plaintifis giving a joint lease of a building, that their interest in the subject matter of the contract must be joint; and although the rent was to be paid in moieties separately, still they had each a joint interest in the lent until it was severed by several payment. This case, therefore, is not controlled by the principle laid down by Mr. Chitty. It is understood to be a well settled principle, that where a contract is made under seal and inter partes, the parties to the covenant must be parties to the suit brought to enforce that contract. Spencer v. Field, ante 87.